Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement

1.	The information disclosure statement (IDS) submitted on 03/09/2020 has been considered by Examiner and made of record in the application file.

Claim Objections

2.	Claim 1 is objected to because of the following informalities: Claim 1 recites “… the permuted version of the sample data Y …” in lines 11-12. It is not clear that “the permuted version of the sample data Y” is referred back to “a permuted version of the data Y” in line 10. Clarification is required.
	Claim 1 also recites “…the scalar variable ƞ…” in line 13-14. It is not clear that “the scalar variable ƞ” is referred back to “a trainable scalar variable” in line 9. Clarification is required.

	Claim 12 is objected to because of the following informalities: Claim 12 recites “… the permuted version of the sample data Y …” in lines 10-11. It is not clear that “the permuted version of the sample data Y” is referred back to “a permuted version of the data Y” in line 9. Clarification is required.
Claim 12 also recites “…the scalar variable ƞ…” in line 12-13. It is not clear that “the scalar variable ƞ” is referred back to “a trainable scalar variable” in line 8. Clarification is required.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 recites the limitation "the second sample data Y" in lines 18-19; the term “second sample data Y" is not previously presented in the claim. There is insufficient antecedent basis for these limitations in the claim. 

Claims 2-11 depend on claim 1. Therefore the rejection of claims 2-11 are rejected the same as the rejection of claim 1 set forth above.

Claim 12 recites the limitation "the second sample data Y" in lines 17-18; the term “second sample data Y" is not previously presented in the claim. There is insufficient antecedent basis for these limitations in the claim. 

Claims 13-20 depend on claim 12. Therefore the rejection of claims 13-20 are rejected the same as the rejection of claim 12 set forth above.

Conclusion


5.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649